Opinion issued March 1, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-15-00826-CV
                            ———————————
                   IN THE INTEREST OF A.L.D.L., a Child



                  On Appeal from County Court at Law No. 1
                          Galveston County, Texas
                       Trial Court Case No. 14FD2183


                        MEMORANDUM OPINION

      N.H. filed a private suit to terminate the rights of six-year old A.L.D.L.’s

biological parents, P.S.D. (Mother) and W.J.L. (Father), and to have N.H. appointed

as the child’s sole managing conservator. After a bench trial, the trial court issued

an order granting N.H. all of the relief she had requested. Mother has filed a pro se

appeal asking this Court to reverse the trial court’s termination order. Rather than
arguing in support of the order, N.H. confesses that the order is not supported by the

record and asks this Court to reverse the order and remand for further proceedings.

Because both parties are asking this Court to reverse the trial court’s order, we will

oblige.

      We reverse the trial court’s order and remand for a new trial.




                                              Russell Lloyd
                                              Justice


Panel consists of Justices Bland, Brown, and Lloyd.




                                          2